t c memo united_states tax_court vladimir d josephine m saric petitioners v commissioner of internal revenue respondent docket no filed date vladimir d saric pro_se gary m slavett for respondent memorandum opinion nameroff special_trial_judge respondent determined deficiencies in petitioners’ and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue - after concessions the issue for decision is whether petitioners are entitled to deduct schedule a away from home expenses of dollar_figure dollar_figure and dollar_figure for and respectively background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time their petition was filed petitioners resided in rowland heights california from january through april of vladimir saric petitioner was unemployed he lived in rowland heights with his wife and three daughters through cdi corp or cdi personal services inc collectively referred to as cdi a temporary employment agency petitioner was assigned to work for raytheon service co raytheon as an electrical engineer for a federal aviation administration faa project raytheon’s office is located in manhattan beach california in obtaining the job with raytheon petitioner was interviewed by harry moreau mr moreau an engineer with faa who was overseeing a project in fremont california the fremont project the objective of the project was to install two diesel generators which would provide ' the parties submitted a stipulation of settled issues in which petitioners conceded all issues except for the issue stated above power for air flight controllers mr moreau asked petitioner to come to fremont to work on the project and petitioner agreed fremont is approximately miles from petitioner’s home petitioner stayed in fremont from monday through friday and he drove back to rowland heights every weekend to stay with his family while in fremont petitioner stayed ina motel eventually petitioner moved into an apartment with first a weekly lease and then a monthly lease according to petitioner mr moreau at any time could have told petitioner that he was no longer needed mr moreau would tell petitioner whether he was needed on the project from week to week during the years in issue petitioner was needed in fremont every week a project such as the fremont project usually takes about years to complete the fremont project consisted of two phases for the first_phase a building was constructed with all underground utilities to house the diesel generators this phase lasted from date to date the second_phase involved the installation of control panels switch gears and the two diesel generators petitioner was asked to stay on for the second_phase which lasted from date to date during the first_phase petitioner was considered an employee of cdi in between phases petitioner was hired as an employee of raytheon at no time was petitioner reimbursed for his expenses - petitioners claim they are entitled to schedule a away from home employee_business_expense deductions of dollar_figure dollar_figure and dollar_figure for years and respectively petitioner claims these expenses were for transportation to and from fremont and meals_and_lodging while in fremont respondent disallowed the away from home expenses discussion deductions are a matter of legislative grace see 292_us_435 taxpayers bear the burden of proving that they are entitled to their claimed deductions see 290_us_111 a taxpayer ordinarily may not deduct a personal_expense see sec_262 sec_162 however allows a taxpayer to deduct traveling expenses_incurred while away from home a taxpayer may deduct traveling expenses under sec_162 if he satisfies the following three conditions the expense must be reasonable and necessary it must be incurred while away from home and it must be incurred in the pursuit of a trade_or_business see 326_us_465 a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year sec_162 - respondent contends that petitioner was not away from home while he was working in fremont for purposes of sec_162 generally a taxpayer’s home is the vicinity of his principal place of employment not where his personal_residence is located see 74_tc_578 however if a taxpayer’s principal place of employment is temporary rather than indefinite the taxpayer’s residence may be considered the taxpayer’s home and the taxpayer may deduct the expenses associated with traveling to and living at a job site see 358_us_59 petitioners contend that even though petitioner’s employment on the fremont project lasted years it was temporary since it was possible mr moreau would have told him that he was not needed in that sense all employment is temporary in that employees unless tenured generally serve at the will of the employer a place of business is a temporary place of business if the employment is such that termination within a short_period of time could be foreseen see 13_tc_129 conversely employment is categorized as indefinite substantial or indeterminate if its termination cannot be foreseen within a fixed or reasonably short_period of time see 54_tc_355 affd f 2d - - cir employment which is temporary may become indefinite due to changed circumstances or the passage of time see 66_tc_467 whether a taxpayer’s employment is temporary or indefinite is a question of fact see peurifoy v commissioner supra pincite cf 283_f2d_491 cir revg 32_tc_1368 petitioner worked on the fremont project for months while petitioner was an employee of a temporary services agency cdi when first employed in fremont petitioner had no reason to believe that such employment would be temporary in fact it ended up becoming a matter of long duration thus his employment was of an indefinite nature in date after working on the project for months petitioner was hired as an employee of raytheon and was asked to stay for phase two of the project indeed petitioner remained in fremont until date petitioner stated that a project such as the fremont project usually lasts around years therefore there was a probability that petitioner would work on the project for its entire duration furthermore the statute specifically states that employment in excess of year is not temporary see sec_162 and petitioner’s employment exceeded this limitation at trial petitioner stated that he drove back to rowland heights every weekend for the personal purpose of being with his - wife and daughters petitioner also argued that he occasionally had to go into the raytheon office in manhattan beach because he was required to attend safety training or he had to pick up supplies petitioner has offered no evidence of the frequency if any of these office visits but they were not every weekend furthermore petitioner argued that he was assigned to the raytheon office which was his principal_place_of_business and therefore his tax_home petitioner may have been administratively assigned to the raytheon office however petitioner’s principal place of employment was at the fremont project where he was needed monday through friday for months based on the record we find that petitioner’s tax_home for purposes of sec_162 was in fremont during the years at issue we find that petitioner maintained his residence in rowland heights out of personal preference and not for business reasons see 326_us_465 accordingly we hold that petitioners are not entitled to claim deductions for traveling and living_expenses paid in connection in petitioners’ posttrial brief they state for the first time that petitioner had to bring in his time sheet to the raytheon office every friday petitioners offered no evidence at trial to support this contention and the record reflects otherwise --- - with petitioner’s employment since he was not away from home to reflect the foregoing decision will be entered for respondent
